Title: From George Washington to William Pearce, 5 April 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 5th April 1795
          
          I perceive by your last report—enclosed in your letter of the 29th ulto—that Carter Ben, at River farm, has been laid up many weeks; with a person to attend him, the whole time. What is the nature of his complaint? When these extraordinary cases happen, let the report respecting them, say what the cause is; without which, and at this distance from the scene, it is not easy for me to conjecture even what the matter is.
          Whether would it be best to let the lot at Mansion house (intended for Lucern) remain a naked fallow stirring the ground now and then until Seeding time, or plant it early with Potatoes (which may be taken off by, or early in august)? The last, well manured, would be productive; and well cultivated, would prepare the ground for the Lucern which is to follow. I leave it to you to do the one, or the other, as from circumstances shall appear best. If the Potatoe plan is preferred, let part (and not the best part, but every other row for instance) be planted with

the shoots, as directed in the Pamphlet I gave you the reading of last year; and which I believe was, tho’ not effectually, by the Gardener, tried last year. I have promised to make the experiment accurately, and wish you to attend to it accordingly; either on the ground just mentd or some other.
          I am sorry for the impediments you have met with from the weather, in sowing your Oats; but over this there is no controul; and nothing for us remains but submission; I have only to repeat on this head, that I had rather encounter delay, than not sow when the ground is in prime order for it.
          As all danger from frost must now be over, your winter grain will have assumed its spring appearance (since vegitation is advancing rapidly, also)—and what is the appearance of your different fields? Do not neglect the Roller, if you can apply it to any advantage; and this I am sure it will, not only to the grain (the roots of which have been thrown out of the ground) but to grass also; especially clover, if you are in condition to use it.
          You know how much a friend I am, to cutting small grain before it is suffered to get too ripe. The enclosed advertisement carries the matter farther than I shd incline to risque a quantity; but the ascertainment of so important a fact is well worth risking an acre or two, and it is my wish that it should be done; at the same time that I would have the whole harvest begun at an earlier period than is usual, with most farmers.
          I hope the Honey locust seed are in the ground; that they may vegitate and get above ground before the weather may become hot and dry.
          I had no other objection to the advertising of Paul than that of having my name appear therein; at least in any papers North of Virginia: and that he has not gone South of it, is natural to infer, if he was governed by motives of policy, or by advice.
          I still expect to be with you about the time mentioned in my last, and therefore shall only add that I am—Your friend &ca
          
            Go: Washington
          
        